ACCEPTED
                                                                             03-14-00737-CV
                                                                                    4439239
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        3/10/2015 1:27:41 PM
                                                                           JEFFREY D. KYLE
                      No. 03-14-00737-cv                                              CLERK


             _____________________________________
                                                        FILED IN
                   IN THE THIRD COURT OF APPEALS3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                         AUSTIN, TEXAS            3/10/2015 1:27:41 PM
                                                    JEFFREY D. KYLE
                                                          Clerk
             _____________________________________

   CHASE CARMEN HUNTER, APPELLANT v. ELEANOR KITZMAN IN HER

OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE, JULIA RATHGEBER

IN HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE, AND THE

           TEXAS DEPARTMENT OF INSURANCE, APPELLEES



      *REQUEST FILED DIRECTLY WITH JUSTICES

   CINDY OLSON, MELISSA GOODWIND, ROBERT

  PEMBERTON, DAVID PURYEAR AND JEFF ROSE*
    OBJECTION TO THE CLERK’S LETTERS DATED MARCH 2, 2015, MARCH

4, 2015, FEBRUARY 13, 2015, AND JANUARY 16, 2015, IN WHICH THE

  CLERK OF THIS COURT HAS ACTED AS THE COURT AND HAS ENTERED

 LETTERS SIGNED ONLY BY THE CLERK WHICH STATE THAT THIS COURT

 DENIED HUNTER THE REQUESTED RELIEF. BUT SAID CLERK LETTERS DO

  NOT INCLUDE THE WORD “ORDER” AND DO NOT INCLUDE THE NAME OR

SIGNATURE OF ANY JUSTICE WHO MADE THE DECISION COMMUNICATED IN

 THESE CLERK LETTERS. THE CLERK HAS ACTED WITHOUT AUTHORITY TO

 ACT AS THE COURT TO DENY HUNTER’S REQUESTED RELIEF. THE CLERK




                           -1-
HAS FILED LETTERS THAT FALSELY CLAIM THAT THIS COURT RENDERED A

                       DECISION WHEN IT DID NOT


 From Cause D-1-GN-13001957 In The 250th District Travis County,

             Texas, The Honorable John K. Dietz Presiding

                                   Chase Carmen Hunter, pro se
                                   340 S. Lemon Ave. #9039
                                   Walnut, CA 91789
                                   Telephone: 707-706-3647
                                   Facsimile: 703-997-5999
                                   Chase_Hunter@yahoo.com


CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury

that   the    following    facts     and   argument   are   true   and

correct.


                     March 10, 2015

OBJECTION TO THE CLERK’S LETTERS DATED MARCH 2, 2015,

MARCH 4, 2015, FEBRUARY 13, 2015, AND JANUARY 16, 2015,

  The Appellant, herein referred to as “Hunter”, filed

a motion for a 60-day filing extension with this court

on March 1, 2015. The clerk of this court (“Clerk”)

responded to said motion by sending Hunter a letter on

March 2, 2015, stating that said motion was denied in

part by this court.        Hunter objects to her motion being


                               -2-
dispensed   with   by   a   letter   from   the   Clerk   (“Clerk

Letter”) and not by a court order.

 Hunter filed a motion for a 60-day filing extension

with this court on March 3, 2015. The clerk of this

court (“Clerk”) responded to said motion by sending

Hunter a letter on March 4, 2015, stating that said

motion was denied by this court.        Hunter objects to her

motion being dispensed with by a Clerk Letter and not

by a court order.

 Hunter objects to the Clerk dispensing with Hunter’s

two aforementioned motions in violation of Texas Rule

of Appellate Procedure (“TRAP”) 10.3(a) et seq.            These

two motions were not to be heard or determined “until

10 days after the motion was filed”.

 Hunter objects to the Clerk’s Letters dated February

13, 2015, and January 16, 2015, because, among other

things, they state that the “Court” made a decision but

these Clerk Letters do not show a name of any justice

who made the decisions and do not include the word

“order”. They are not court orders.




                             -3-
  This Court entered an order on January 21, 2015 (“Jan

2015 Order”). Please, take judicial notice.                     This Jan

2015 Order appears on its face to be a valid, genuine

court order because, among other things, it states that

it    is   an   “order”    and    it   names   the     “justices”     who

participated in the court decision.                  However, none of

the    aforementioned        Clerk      Letters   have        these   two

features.        Therefore, the Clerk’s letters, while they

state that this court made a decision, are not court

orders and cannot be communications of the court and

have no legal affect.             These Clerk letters are only

communications of the Clerk who has apparently acted

without authority as the Court in this lawsuit.

  For the aforementioned reasons, Hunter requests that

these four aforementioned Clerk’s Letters be stricken

and that any Clerk Letter that does states that it

communicates a decision by this Court but that does not

include the word “order” in the title and does not show

the   name      of   the   justice     or   justices    who    made   the

decision be stricken.

TEXAS RULE OF APPELLATE PROCEDURE 10.3(b)


                                 -4-
  Hunter requests that the two aforementioned motions

be dispensed with by a court order signed by at least

one justice.

  Notwithstanding the fact that the two aforementioned

letters sent by the Clerk to Hunter (“Clerk Letters”)

establish that the two aforementioned motions were not

dispensed with by the Court and were only handled by

the Clerk, Hunter requests that the two aforementioned

motions    filed     on   March       1     and   March     3,     2015,     be

reconsidered in accordance                with TRAP 10.3(b) in the

event that this court believes that the two associated

Clerk Letters satisfy minimum legal guidelines to be

classified as court orders.

  Hunter     also    requests     that        this   court        provide     a

written    explanation     establishing           the     facts        and   the

applicable law relied upon if this court classifies the

four aforementioned Clerk Letters as court orders.

WHEREFORE,     the    Appellant           requests   that        the    relief

requested be granted.

Respectfully Submitted,

/s/ Chase Carmen Hunter


                                -5-
Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039
Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________               3/10/2015
Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Request was served upon the parties shown
below as indicated:


Cynthia A. Morales
Assistant Attorney General
By Email on March 5, 2015 at
Cynthia.Morales@texasattorneygeneral.gov




Chase Carmen Hunter




                         -6-